                                                                                                                                                               EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY;                        STATE BAR NO,; 118756
                                                                                                                                FOR COURT USE ONL Y
NAME: Catherine E. Holzhauser
FiRMNAME: Beeson. Taver& Bodlne. APC
STREET ADDRESS: 520 Capltol Mali. Sulte 300
          Sacramento                                           STATE: CA           ZIP CODE: 95814
TELEPHONE NO.: 916.325.2100                                   FAX NO.: 916.325.2120
E-MAIL ADDRESS: cholzhauser@beesontayer.eom
ATTORNEY FOR(nama): Northwest Administrators, Inc.
                    I X I ORIGINAL JUDGMENT CREDITOR       ||ASSIGNEE OF RECORD

                                                            USDC Northern District of California
 STREET ADDRESS
                        450 Golden Gate Avenue
MAILING ADDRESS

CITY AND ZIP CODE        San Francisco 94102
     BRANCH NAME


                                                                                                                 CASE NUMBER:
     Plaintiff: Northwest Administrators, Inc.
                                                                                                                 CV 18 80 197MISC OMR
Defendant; Yolanda's Construction Administration & Traffic Control. Inc.
                   I x I EXECUTION (Money Judgment)                                                          I       I Limited Civil Case
                                                                                                                      (including Small Claims)
WRIT OF □□ POSSESSION OF                           □□ Personal Property
                                                                                                                      Unlimited Civil Case
                   I      I SALE                   I       I Real Property                                            (Including Family and Probate)

1. To the Sheriff or Marshal of the County of; San Francisco
     You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Northwest Administrators, Inc.
     is the I X I original judgment creditor           |     1 assignee of record          whose address is shown on this form above the court's name.
4- Judgment debtor (name, type of legal entity if not a 9. CD See next page for information on real or personal property to be
         natural person, and last known address):                                      delivered under a writ of possession or sold under a writ of sale.
                                                                       10.1         I This writ Is issued on a sister-state judgment.
                                                                       For Items 11-17, see form MC-012 and form MC-013-INFO
         Yolanda's Construction Administration & Traffic
         Control, Inc.
                                                                     j 11. Total judgment fas entered or renewed)                     $18,724.68
         280 Newhall Street                                            12. Costs after judgment (CCP 685.090)                         $       57.00
         San Francisco, CA 94124
     I                                                               I     Subtotal (add 11 and 12)                                   $18.781.68
                                                                     ! 14. Credits to principal faffer crecf/f fo/nferesfj            $          0.00
                  Addi tional judgment debtors on next page
                                                                       15. Principal remaining due (subtract 14 from 13) $ 18.781.68
5- Judgment entered on (date):                                         16. Accrued interest remaining due per CCP                     $     141.12 '
     September 17. 2018 -                                                     685.050(b) (not on GC 6103.5 fees)
6. I     I Judgment renewed on (dates.):                               17. Fee for issuance of writ                                   $          0.00
                                                                       18. Total (add 15, 16, and 17)                                 $ 18.922.80^
                                                                       19. Levying officer:
7.       Notice of sale under this writ                                       a.    Add daily interest from date of writ (at
         a. I X I has not been requested.                                           the legal rate on 15) (not on GC
         b. I      I has been requested (see next page).                            6103.5 fees)                                      $          1.96
                                                                              b.    Pay directly to court costs included In
8. I            I Joint debtor information on next page.
  [SEAL]                                                                            699.520(1))                                       $          0.00
                                                                       20.1          1 The amounts called for in items 11-19 are different for each
                                                                                       debtor. These amounts are stated for each debtor on
                                                                                      Attachment 20.



                                       Issued on (date): /^                                  Clerk, by                                                         . Deoutv

                                            NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                 Page 1 of 3

Form Approved for Optional Use                                                                                           Code of Civil Procedure, §§ 699.520,712.010,715.010
                                                                   WRIT OF EXECUTION
Judicial Council of California                                                                                                                   Government Code, § 6103.5
EJ-130 [Rev, January 1. 2018]                                                                                                                             wviw.couns-ca.gav
                                                                                                                                           EJ.I30
                                                                                                      CASE NUMBER:

  Plaintiff: Northwest Administrators, Inc.                                                           CV 18 80 197 MiSC OMR
Defendant: Yotanda's Construction Administration & Traffic Control. Inc.

21 r~n Additional ludgment debtor ("name, fype of/ega/enWy
             if not a natural person, and last known address)-

   r                                                                 n              r
                                                                                                                                                J
  L                                                  J ,
22 ! 1 Notice of sale has been requested by (name and address).
                                                                     n                                                                          n

   L
 23■'I '1 Joint debtor was declared bound by the judgment(COP 989 99a.) on (date):  d.   UM (OOIC/.
    a. on (date):
                                                                                     b. name, type of legal entity If not a natural person, and
     b. name, type of legal entity if not a natural person, and                          last known address of joint debtor:
            last known address of joint debtor:




                                                                                                                                                  J
     c. \ 1 Additional costs against certain joint debtors are itemized: I 1                                    Attachme
  24.rn (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a I          1 Possession of real property: The complaint was filed on fdafe).
        ■           (Check(1)or (2). Check (3) if applicable. Complete (4) if(2) or(3) have been checked.)
             n) m The preiudgment Claim of Right to Possession was served in compliance with COP 415.46. The judgment includes
            " ' aiUeSs subtenants, named claimants, and other occupants of the premises.
             (2) □ The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

                            and 1174.3(a)(2).)

              (4) IfnotLrlled
                     the unlawfulin compliance
                                     detainer resulwithtedCCP
                                                           from415.46
                                                                a forecl(item
                                                                          osure24a(2)).
                                                                                 (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
                                                                                        answer the following:
                    (a)      The daily rental value on the date the complaint was filed was $                              .„        ,4 . /     . ft.i ■
                    (b, The court wil hear objections to enforcement of the judgment under CCP 1174.3 on the foliowmg dates (specfy).

            b. o                    |,7e"ive,^^cannot te          for the value (itomize in 24ej speoified in the judgment or supplemental order.
            c. I     I Sale of personal property.
            d. 1     I Sale of real property.
            e. The pmpflrty is described: I           I Below |   | On Attachment 24e                                            ^ ^


                                                                                                                                                  Page 2 of 3
     EJ-130 IRav. January 1,2018)                                    WRIT OF EXECUTION
                                                                                                                                  EJ-130
                                                                                             CASE NUMBER:
  Plaintiff: Northwest Administrators. Inc.
                                                                                             CV 18 80 197 MISCDMR
Defendant: Yolanda's Construction Administration & Traffic Control, Inc.




WRIT OF EXECUTION OR SALE. Your rights ar^d duties are indicated on the accompanying Notice of Levy(form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with COP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing(form
CP10)accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.



EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing(form CP10)and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




 EJ.130[Rev January 1.2018}                              WRIT OF EXECUTION                                                         Page3of3
